—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Egitto, J.), rendered August 12, 1991, convicting him of murder in the second degree, manslaughter in the first degree, and robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the trial court erred in allowing the People to admit his videotaped statement without first determining whether this statement was voluntarily made. Having failed to object to the admission of this statement at trial, this issue is unpreserved for appellate review (see, People v Manners, 118 AD2d 734). Furthermore, a review of the record indicates that the defendant chose not to challenge the admission of this statement, and in fact used this statement to argue that the victim’s death was an accident and not intentional. Thus, it appears that the defendant’s failure to object to the videotape’s admission was a matter of calculated trial strategy and under such circumstance we decline to exercise our interest of justice jurisdiction to review the issue (see, People v James, 138 AD2d 744).
The tape of the defendant’s call to the telephone emergency 911 number after the incident was properly admitted as an admission (see, People v Harris, 148 AD2d 469).
The sentence imposed is not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Lawrence, J. P., Santucci, Friedmann and Florio, JJ., concur.